       Case 2:20-cv-00566-CB-LPL Document 40 Filed 03/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JUSTYNA MILLS,                               )
                                             )
                      Plaintiff,             )      Civil Action No. 20-566
                                             )
               v.                            )      Judge Cathy Bissoon
                                             )      Magistrate Judge Lisa Pupo Lenihan
ENDEAVOR AIR, INC., et al.,                  )
                                             )
                      Defendants.            )


                                   MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On February 2, 2021, the Magistrate Judge issued a Report (Doc. 37) recommending that

Defendant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction (Doc. 27) be granted in

that all claims against Defendant Endeavor Air, Inc. are preempted by the Railway Labor Act, 45

U.S.C. § 151, et seq. Service of the Report and Recommendation (“R&R”) was made on the

parties, and Plaintiff has filed Objections and Defendant Endeavor Air, Inc. has filed a Response

to those Objections. See Docs. 38 & 39.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections and Response thereto, the following Order is

entered: Defendant’s Motion to Dismiss (Doc. 27) is GRANTED, in that all claims against

Defendant Endeavor Air, Inc. are preempted by the Railway Labor Act, 45 U.S.C. § 151, et seq.,

and the R&R is adopted as the Opinion of the District Court. Counts V, VI, VII, and VIII

against Defendant Endeavor Air, Inc. are DISMISSED WITH PREJUDICE.
       Case 2:20-cv-00566-CB-LPL Document 40 Filed 03/19/21 Page 2 of 2




       IT IS SO ORDERED.



March 19, 2021                            s\Cathy Bissoon
                                          Cathy Bissoon
                                          United States District Judge
cc (via ECF email notification):

All Counsel of Record




                                      2
